Citation Nr: 9905701	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-39 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia prior to July 26, 1996.

2.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia from July 26, 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied an evaluation in excess of 30 percent for 
schizophrenia.  The veteran duly appealed the RO 
determination and in June 1996, the Board remanded this 
matter for additional development of the evidence.  While the 
case was in remand status, by November 1997 decision, the RO 
increased the disability rating for the service-connected 
schizophrenia to 50 percent, effective June 26, 1996, the 
date the RO determined that it was factually shown to have 
increased in severity.

In AB v. Brown, 6 Vet. App. 35, 39 (1993), the U.S. Court of 
Veterans Appeals (Court) held that on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law.  Thus, a 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  Id. 
at 38.  Thus, proper adjudication of the veteran's claim for 
an increased rating for schizophrenia requires an analysis of 
the disability evaluation assigned during two discrete time 
periods.  The first period is prior to July 26, 1996, when 
the veteran's schizophrenia was rated 30 percent disabling, 
subject to the effective date provisions of 38 C.F.R. § 3.400 
(1998).  The second period is after July 26, 1996, at which 
time his schizophrenia was rated as 50 percent disabling, as 
indicated above.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It is factually ascertainable from the medical evidence 
of record that the veteran's schizophrenia has been 
manifested by auditory hallucinations, referential thinking, 
paranoid ideation, thought broadcasting, and difficulty 
concentrating, productive of total industrial impairment, 
since March 19, 1992.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia have 
been met as of March 19, 1992.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Code 9205 
(effective prior to Nov. 7, 1996), as amended at 38 C.F.R. § 
4.130, Diagnostic Code 9205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for schizophrenia is well grounded.  38 
U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In this case, the veteran's assertions 
concerning the severity of his service-connected disability 
(within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
for schizophrenia is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in June 1996 for additional 
development of the evidence, to include obtaining an 
additional VA psychiatric examination.  

A review of the record indicates that the development 
requested by the Board in its June 1996 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran attended a VA psychiatric examination in July 
1996.  The report of the examination is thorough and 
responsive to all the Board's remand questions.  The 
examination report indicates that the claims folder was 
reviewed by the examiner prior to the examination of the 
veteran.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Thus, the Board finds that the development completed in this 
case is in full compliance with the Board's remand 
instructions.  Stegall, supra.  

Based on the foregoing, and in light of the comprehensive 
nature of the most recent VA medical examination report, the 
Board finds that all relevant facts have been adequately 
developed to the extent necessary; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

A review of the record shows that by May 1947 rating 
decision, the RO granted service connection for schizophrenia 
and assigned it a 10 percent rating effective from November 
29, 1946 (the day following the date of his service 
separation), and a 100 percent rating, effective from January 
24, 1947.  This decision was based on service medical records 
showing that the veteran was treated for mental confusion 
shortly before his discharge from service and post-service 
records showing that he was institutionalized on January 24, 
1947 for treatment of schizophrenia.  

By April 1948 rating decision, the RO decreased the rating 
for the veteran's schizophrenia to 30 percent, effective from 
October 15, 1947.  This decision was apparently based on 
private medical records showing that the veteran had "very 
much improved."  The 30 percent evaluation has been in 
effect since then. 

On May 20, 1992, the veteran's claim for an increased rating 
for schizophrenia was received at the RO.  

In support of his claim, he submitted copies of VA outpatient 
treatment records for the period from February to May 1992 
showing treatment for schizophrenia.  These records show that 
in February 1992, he sought treatment for "personal 
problems."  On examination, he was oriented and denied 
hallucinations or delusions.  His expressions appeared 
normal, although he reported some anxiety and difficulty with 
concentration.  The assessment was schizophrenia, in good 
remission.  On March 16, 1992, however, he again sought 
treatment and stated that he lacked concentration, patience, 
and had been fired by every employer he had worked for.  He 
indicated that he had not worked full-time in many years.  He 
stated that he had a lot of anxiety and depression, as well 
as a history of insomnia and irritability.  The assessment 
was schizophrenia, by history.  At a March 19, 1992 Mental 
Health Clinic intake examination, the diagnosis was 
schizophrenia and a Global Assessment of Functioning (GAF) 
score of 60 was assigned.  The psychiatrist recommended 
further therapy at the Mental Clinic and indicated that 
"[a]t this time, [the veteran] is unemployable."

The veteran underwent VA psychiatric examination for 
compensation purposes in August 1992.  He reported that he 
was unable "to manage [his] life," and indicated that over 
the years he had had several problems, including periods of 
depression in which he became lethargic, isolative, tearful, 
and suffered from decrease appetite, sleep disturbances, and 
suicidal thoughts.  He also admitted that he had had 
difficulty with auditory hallucinations, referential 
thinking, paranoid ideation, and thought broadcasting.  On 
examination, the examiner noted that the veteran was somewhat 
unusual in appearance in that he wore short shorts, a bright 
orange jacket, gloves without fingers, and a portable stereo 
with headphones.  He appeared to have psychomotor retardation 
with slowing speech and blunted affect.  He was alert and 
directed.  His mood was depressed and he had difficulty with 
tasks of concentration, although cognition was generally 
intact.  The assessment was schizoaffective disorder.

Based on the foregoing, by December 1992 rating decision, the 
RO confirmed and continued the 30 percent rating for 
schizophrenia.  

Thereafter, the RO obtained additional VA outpatient 
treatment records for the period of May 1992 to April 1993 
which showed continued psychiatric treatment.

In January 1994, the veteran testified at a hearing at the RO 
that he had not worked for the past 3-4 years due to 
schizophrenia.  He stated that he had trouble communicating 
with people which made job hunting difficult.  He indicated 
that he had been awarded Social Security disability benefits 
due to schizophrenia.  

In a March 1994 letter, the veteran's representative advised 
that the veteran had received a waiver of his National 
Service Life Insurance (NSLI) policy premiums due to his 
disability.  The Board observes that under 38 U.S.C.A. § 
1912(a), when a veteran who is insured under a NSLI policy 
becomes totally disabled for six or more consecutive months, 
payment of policy premiums may be waived on written 
application if such disability began before the insured's 
65th birthday.

On VA psychiatric examination in March 1994, the veteran 
reported ongoing psychiatric symptomatology, including 
feelings of derealization, disorientation, depersonalization 
and paranoia.  On examination, the examiner again noted that 
the veteran was somewhat odd in appearance, although he was 
dressed adequately.  He wore a watch which was covered with 
tape.  There was no evidence of any psychotic thought content 
presently.  The diagnosis was schizophrenia, residual type.  
The Axis IV diagnosis was "severe with chronic unemployment 
due to mental illness."  A GAF score of 60 was assigned 
which the examiner indicated was representative of moderate 
symptoms which interfered with occupational and social 
functioning.

Based on the foregoing, by August 1994 rating decision, the 
RO continued the 30 percent rating for schizophrenia.  In 
addition, the RO determined that the veteran was permanently 
and totally disabled for pension purposes due to 
schizophrenia (30 percent), benign prostate hypertrophy (10 
percent), irritable bowel syndrome (10 percent), and X-ray 
evidence of degenerative joint disease of the right middle 
finger and thoracic spine (10 percent).

At a VA social and industrial survey in July 1996, the 
veteran reported problems with depression and in developing 
and maintaining relationships with others.  He stated that 
his longest period of employment had been from 1961 to 1974 
when he worked as a teacher.  He stated that he most recently 
worked in 1989 and had been unable to obtain another full-
time teaching position because he had been fired from his 
previous positions for attitude and inappropriate behavior.  

On most recent VA psychiatric examination in July 1996, the 
examiner observed that the veteran exhibited slightly 
peculiar hand movements and began the interview with some 
inappropriate attempts to become socially familiar.  The 
examiner also noted that the veteran was not a good historian 
and tended to ramble.  With respect to current symptoms, his 
chief complaint was depression.  He further stated that 
although he had been diagnosed with schizophrenia, he did not 
believe that he had it.  He denied hallucinations, although 
reported that he occasionally believed he came from another 
planet and had a hard time adjusting to life on Earth.  He 
also stated that he had definite feelings of unreality at 
times.  He reported having tried a variety of jobs over the 
years, but last worked in 1991.  The veteran explained that 
he had had difficulty holding or maintaining a job, because 
of "some of his thoughts and ideas."  With respect to 
social activities, he stated that he played softball, watched 
TV and played with his pets.  Mental status examination 
showed that the veteran's memory was intact and that he was 
oriented in all spheres.  His speech was vague and hard to 
follow.  His continuity of thought was circumstantial and 
rambling, but thought content contained no suicidal or 
homicidal ideations.  Concentration was impaired and range of 
affect was inappropriate at times.  Judgment was grossly 
intact, but insight was poor.  He described his mood as 
"frustrated" because "I can't play softball, there is too 
much rain."  

The examiner concluded that the veteran's current 
symptomatology, which had persisted for at least six months 
or more, included "marked" impairment in role functioning, 
peculiar behavior and thoughts, inappropriate affect, and odd 
beliefs, including thoughts that he is an alien.  He stated 
that these symptoms were consistent with a diagnosis of 
schizophrenia.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 and explained that this score 
represented the presence of serious symptoms and impairment 
in social and occupational functioning.  He stated that this 
had been the highest GAF in the past year.  The examiner also 
indicated that the veteran was probably "unable to handle" 
the work environment or close interpersonal relationships.  
The diagnosis was schizophrenia, and the examiner indicated 
that the veteran's psychosocial stressors were rated at 4, 
severe, amounting to "unemployment due to mental illness."

Additional VA outpatient treatment records for the period of 
January 1993 to May 1997 show continued psychiatric 
treatment.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities, provided a general rating formula for psychotic 
disorders, including schizophrenia, based upon the degree of 
incapacity or impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Codes 9201-9210 (1996).

Under this formula, a 30 percent rating was assigned where 
there was definite impairment of social and industrial 
adaptability.  In this regard, the term "definite" was to 
be construed as "distinct, unambiguous, and moderately large 
in degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), 
59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 
(1993).  

A 50 percent evaluation required considerable impairment of 
social and industrial adaptability; and a 70 percent 
evaluation required severe impairment of social and 
industrial adaptability.  A 100 percent evaluation was 
assigned where there were active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  

Additionally, the provisions of 38 C.F.R. § 4.16(c) (in 
effect prior to November 7, 1996), provided that where the 
only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

The amended Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for all 
mental disorders, including schizophrenia.  Under the revised 
criteria, set forth at 38 C.F.R. § 4.130, Diagnostic Code 
9205 (1998), a 30 percent rating is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events). 

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name.

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  A 
review of the claims folder indicates that the RO has 
considered the veteran's entitlement to an increased rating 
for schizophrenia under both the old and new criteria.  In 
this case, therefore, the Board will apply the version of the 
applicable regulations which is most favorable to the 
veteran.  

Unless otherwise provided, the effective date of an award of 
VA disability compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(1998).  The effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

III.  Analysis

On full review of the available record, the Board concludes 
that the evidence supports a 100 percent rating for 
schizophrenia since March 19, 1992.

While there is conflicting medical evidence in this case with 
respect to the severity of the veteran's service-connected 
psychiatric disability, several medical professionals have 
nonetheless determined that the veteran is unemployable due 
to his schizophrenia.  For example, in a March 19, 1992 VA 
outpatient treatment record, the examiner concluded that the 
veteran was unemployable due to schizophrenia.  At his 
January 1994 personal hearing, the veteran testified that he 
had recently been awarded Social Security disability benefits 
due to schizophrenia.  Although records from the Social 
Security Administration verifying the veteran's assertions 
were not obtained by the RO, the Board finds the veteran's 
statements to be credible.  Moreover, they are supported by 
his representative's March 1994 letter to the effect that the 
veteran had been granted a recent waiver of his NSLI policy 
premium due to his disability.  See 38 U.S.C.A. § 1912(a).  

It is also noted that on most recent VA psychiatric 
examination in September 1996, the examiner determined that 
the veteran's schizophrenia was manifested by symptoms such 
as "marked" impairment in role functioning, peculiar 
behavior and thoughts, inappropriate affect, and odd beliefs.  
A GAF of 50 was assigned and the examiner indicated that the 
veteran was probably "unable to handle" the work 
environment or close interpersonal relationships due to 
schizophrenia.  See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996). 

In view of the foregoing, the Board finds that the clinical 
documentation of record establishes that the manifestations 
of the veteran's service-connected schizophrenia were of such 
severity as to produce total industrial inadaptability as of 
March 19, 1992.  Thus, the criteria for a 100 percent 
evaluation for schizophrenia have been met, under 38 C.F.R. 
§ 4.132, Diagnostic Code 9205 (1996), as well as the amended 
criteria codified at 38 C.F.R. § 4.130, Code 9205 (1998), as 
of March 19, 1992.  

An effective date prior to March 19, 1992, however, is not 
warranted.  When he was examined on an outpatient basis in 
February 1992, the examiner noted that the veteran was 
preoccupied about his life insurance,but he concluded that 
his service-connected schizophrenia was in remission.  There 
is no other medical evidence of record from which to 
factually ascertain that the veteran's schizophrenia was 
productive of symptoms warranting an evaluation in excess of 
30 percent since May 20, 1991 (one year prior to the date his 
application for an increased rating was received at the RO).  
In reaching this decision, the Board has considered the 
statements of the veteran to the effect that he has not 
worked for many years due to schizophrenia.  However, while 
the veteran is competent to testify as to observable 
symptomatology and/or to the fact that he was unemployed, as 
a layperson, he is not competent to determine that he was 
"unemployable" or "totally disabled" due to schizophrenia.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As such, 
absent objective evidence from which to factually ascertain 
that the veteran's schizophrenia was productive of 
symptomatology warranting an increased rating prior to March 
19, 1992, the Board concludes that an effective date of March 
19, 1992 for a 100 percent rating for schizophrenia is 
appropriate.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).




ORDER

A 100 percent rating for schizophrenia effective March 19, 
1992 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

